Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 4/4/2022. Claims 1-4 and 28-38 have been examined in this application.  The Information Disclosure Statement (IDS) filed on behalf of this case on 9/08/2021, has been considered by the examiner. 
Response to Amendments
Applicant’s amendments to claims 1-4 is acknowledged.  Applicant’s withdraw of claims 5-9 is acknowledged.  Applicant’s cancellation of claims 10-27 is acknowledged.  Applicant’s addition of new claims 28-38 is acknowledged.   
Response to Election/Restrictions
3.	Applicant’s election of Group 1 on 4/4/2022 without traverse is acknowledged. 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-4 and 28-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) comparing two or more pieces of information, like images, to determine an anomaly, like fraud. The idea of comparing two or more pieces of information, like images, to determine an anomaly, like fraud, is a mental process as well as a fundamental economic practice, which is a certain method of organizing human activity.  Since the claims recite a mental process or a certain method of organizing human activity which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-4 and 28-38)
	(2) Adding the words “apply it” (or an equivalent) the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), see claims 29 and 34
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to the digital display (webpage) where images like ads are displayed environment or field of use (see claims 1-4 and 28-38)
	 The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of integration into inventive concept (“significantly more”) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a)  electronically scanning or extracting data from a physical document (see claims 1-4, 28, 30-33, and 35-38) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition))
	(b) automating mental tasks (see claims 1-4 and 28-38)(see USPTO July 2015 Update pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(c)  electronic recordkeeping (see claims 1, 3, 31, and 36) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)) 
	(d) storing and retrieving information from memory (see claims 1, 3, 31, and 36) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
	(e)  crawler that crawls webpages (see claims 1-2, 30, and 35) 
	- Grant et al. (United States Patent Application Publication Number: US 2002/0087599) paragraph 0066 “Using existing technologies known in the art, search engines, Web crawlers, and other automated devices will be able to make the simple programming adjustments needed to read and recognize the categorization labels of Web pages as dictated by each of their individual hardware and software configurations. For example, the search engines may instruct their crawlers to look for the categorization labels in pages that they automatically scan. In most cases, the categorization labels will be found at the end of the page being scanned. The categorization labels will then be read and each category assigned to the page recognized by its two-letter or two-numeral indicium. The URL or another identifier for the page will then be placed in a database under each category and subcategory for which it is categorized.”
	- Grabarnik et al. (United States Patent Application Publication Number: US 2009/0313202) paragraph 0020 “ as is known in the art, the crawler (111) is a program that can visit web sites and read pages and other information in order to create entries for a search engine index”
	- Gutt et al. (United States Patent Application Publication Number: US 2010/0082604) paragraph 0031 “ as known in the art, the search engine 208 may generally include a crawler (not shown) for crawling web pages and other documents and indexing information in an index 214”
	(f)  browser plugin (see claims 1-2, 30, and 35)
	- Negagovici- Negoescu et al. (Untied States Patent Application Publication Number: US 2006/0074911) paragraph 0025 “In another embodiment, server 204 itself may include documents 232 and 234 that are accessed by crawler 206. Also crawler 206, indexer 208, and search engine 230 may reside on different computers. Additionally, browser 215 and crawler 206 may reside on a single computer” 
	- Sheflan et al. (United States Patent Application Publication Number: US 2009/0030794) paragraph 0017 “The web browser 29 may also call upon a plug-in 21, also residing within the memory of the client computer 20, to assist in the processing of the webpage code 100, as known in the art, to render all or portion of the webpage image 40”
	- Midgley (United States Patent Application Publication Number: US 2005/0120016) paragraph 0025 “ As is known in the art, “plug-in” modules are programs that can be easily installed and used as part of a Web browser—once installed, “plug-in” modules are recognized automatically by the web browser and the web browser and plug-on modules call each other functions via a simple API”
	And (g) extract images from video (see claims 28, 33, and 38)
	-Dobbelaar (United States Patent Application Publication Number: US 2002/0167540) paragraph 0022 “Various techniques to automatically identify and extract key frames from a video stream have been developed and are known in the art” 
	- Williams et al. (United States Patent Application Publication Number: US 2010/0235406) paragraph 0026 “ Any method or technique known in the at for extracting one or more images from a video may be used” 
	- Gutta et al. (United States Patent Application Publication Number: US 2002/0130976) paragraph 0031 “ The extraction of key frames is implemented in accordance with a frame extraction algorithm 32 that is stored in the memory structure.  The frame extraction algorithm 32 determines which frames of the video source frames to extract, and may comprise, inter alia, any frame extraction method known to one of ordinary skill in the art” 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 29-32, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al. (United States Patent Application Publication Number: US 2011/0125587) further in view of Krishnappa (United States Patent Number: US 8,578,496). 

	As per claim 1, Netzer et al. teaches A method of identifying hidden content comprising: (see abstract, 0013, 0116, and 0108, Examiner’s note: method for generating incident reports when there is a mismatch between the placements in the insertion orders of advertisements (terms and conditions) and the actual delivery of advertisements, where one example of a mismatch is an advertisement not being shown (hidden)). 
	analyzing rendered code for a digital display page to identify objects embedded in the digital display page;  extracting graphic images displayed in the identified objects;  (see paragraphs 0023, 0040, 0050, and 0075, Examiner’s note: crawling information on a webpage including advertisements that can be images or video). 
	creating a repository of the extracted graphic images; saving a rendered version of the digital display page as a rendered page image; (see Figure 9, paragraph 0040-0041, and 0050, Examiner’s note: saving crawled information to a database). 
	 Using the extracted graphic images in the repository to the rendered page image to identify extracted graphic images from the repository within the rendered page image, wherein extracted graphic images that are identified in the rendered page image are marked as identifying visible images, and extracted graphic images that are not identified in the rendered page image are marked as invisible images; and classifying the digital display page based on the marked images (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, in the incident reports one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content). 
	While Netzer et al. clearly teaches generating images of both rendered webpages and advertisements through the use of crawlers (see paragraphs 0050 and 0040) to generate incident reports, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements (see paragraph 0108) where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content (see paragraphs 0028, 0110, 0116, and 0117), Netzer et al. doesn’t specifically teach the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims comparing 
	However, Krishnappa which is in the art of comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation (see abstract, column 5 lines 40-55, and column 8 lines 50-65) teaches  the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims comparing (see column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2, Examiner’s note: comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation, it is additionally noted that column 12 lines 25- column 13 line 2 discuss what is shown in Figure 7). 
	Examiner’s note: Applicant’s own specification discusses any standard image analysis may be used (see paragraph 0023, cited herein: Any standard image analysis
software capable of comparing and identifying images may be used). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer et al. with the aforementioned teachings from Krishnappa with the motivation of providing a common way of determining an anomaly or abnormality by comparing images (see Krishnappa column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2), when Netzer et al. already teaches collecting images and determining anomalies or abnormalities from them (see Netzer et al. paragraphs 0040, 0050, 0108, 0110, and 0116). 
	As per claim 2, Netzer et al. teaches
	wherein the rendered code for the digital display page is captured using a crawler or using a client side browser plugin. (see paragraph 0040 and 0096, Examiner’s note: visual crawler or plug in crawler)
	As per claim 3, Netzer et al. teaches
	wherein using the extracted graphic images in the repository to the rendered page image is performed by generating an incident report of mismatches for each extracted graphic image in the repository with graphic images contained within the rendered page image, and identifying as visible those extracted graphic images in the repository that match with a graphic image within the rendered page image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer et al. clearly teaches generating images of both rendered webpages and advertisements through the use of crawlers (see paragraph 0050 and 0040) to generate incident reports, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements (see paragraph 0108) where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content (see paragraphs 0028, 0110, 0116, and 0117), Netzer et al. doesn’t specifically teach the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims comparing the images by using image analysis to compare the images 
	However, Krishnappa which is in the art of comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation (see abstract, column 5 lines 40-55, and column 8 lines 50-65) teaches  the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims comparing the images by using image analysis to compare the images (see column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2, Examiner’s note: comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation, it is additionally noted that column 12 lines 25- column 13 line 2 discuss what is shown in Figure 7). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer et al. in view of Krishnappa with the aforementioned teachings from Krishnappa with the motivation of providing a common way of determining an anomaly or abnormality by comparing images (see Krishnappa column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2), when Netzer et al. already teaches collecting images and determining anomalies or abnormalities from them (see Netzer et al. paragraphs 0040, 0050, 0108, 0110, and 0116). 
	As per claim 4, Netzer et al. teaches
	wherein the digital display page is classified as containing an invisible object if any object extracted graphic image of the digital display page is marked as an invisible image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	 
	As per claim 29, Netzer teaches A system for identifying hidden content comprising a processor, memory accessible by the processor, and program instructions and data stored in the memory, the program instructions executable by the processor to perform the method of claim 1 (see paragraphs 0143-0145, Examiner’s note: teaches a system with software running on a computer perform these functions). 
	As per claim 30, Netzer teaches
	wherein the system is configured to capture the rendered code for the digital display page using a crawler or a client side browser plugin (see paragraph 0040 and 0096, Examiner’s note: visual crawler or plug in crawler)
	As per claim 31, Netzer teaches
	wherein the system is configured to use the extracted graphic images in the repository to the rendered page image by generating an incident report for mismatches for each extracted graphic image in the repository with graphic images contained within the rendered page image, and to identify as visible those extracted graphic images in the repository that match with a graphic image within the rendered page image (see paragraphs 0040, 0050, 0108, 0110, 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements , where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer et al. clearly teaches generating images of both rendered webpages and advertisements through the use of crawlers (see paragraph 0050 and 0040) to generate incident reports, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements (see paragraph 0108) where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content (see paragraphs 0028, 0110, 0116, and 0117), Netzer et al. doesn’t specifically teach the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims compare the images using image analysis to compare the images 
	However, Krishnappa which is in the art of comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation (see abstract, column 5 lines 40-55, and column 8 lines 50-65) teaches  the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims compare the images using image analysis to compare the images (see column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2, Examiner’s note: comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation, it is additionally noted that column 12 lines 25- column 13 line 2 discuss what is shown in Figure 7). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer et al. in view of Krishnappa with the aforementioned teachings from Krishnappa with the motivation of providing a common way of determining an anomaly or abnormality by comparing images (see Krishnappa column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2), when Netzer et al. already teaches collecting images and determining anomalies or abnormalities from them (see Netzer et al. paragraphs 0040, 0050, 0108, 0110, and 0116). 

	As per claim 32, Netzer teaches
	wherein the system is configured to classify a digital display page as containing an invisible object if any extracted graphic image of the digital display page is marked as an invisible image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	
	As per claim 34, Netzer et al. teaches A computer program product for identifying hidden content comprising a non-transitory computer readable medium storing program instructions that when executed by a processor perform the method of claim 1 (see paragraphs 0143-0145, Examiner’s note: teaches a system with software running on a computer perform these functions).
	As per claim 35, Netzer et al. teaches 
	wherein the program instructions are executable to capture the rendered code for the digital display page using a crawler or a client side browser plugin (see paragraph 0040 and 0096, Examiner’s note: visual crawler or plug in crawler)
	As per claim 36, Netzer et al. teaches 
	wherein the program instructions are executable to use the extracted graphic images in the repository to the rendered page image by generating an incident report for mismatches for each extracted graphic image in the repository with graphic images contained within the rendered page image, and to identify as visible those extracted graphic images in the repository that match with a graphic image within the rendered page image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer et al. clearly teaches generating images of both rendered webpages and advertisements through the use of crawlers (see paragraph 0050 and 0040) to generate incident reports, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements (see paragraph 0108) where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content (see paragraphs 0028, 0110, 0116, and 0117), Netzer et al. doesn’t specifically teach the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims compare the images using image analysis to compare the images 
	However, Krishnappa which is in the art of comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation (see abstract, column 5 lines 40-55, and column 8 lines 50-65) teaches  the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims compare the images using image analysis to compare the images (see column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2, Examiner’s note: comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation, it is additionally noted that column 12 lines 25- column 13 line 2 discuss what is shown in Figure 7). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer et al. in view of Krishnappa with the aforementioned teachings from Krishnappa with the motivation of providing a common way of determining an anomaly or abnormality by comparing images (see Krishnappa column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2), when Netzer et al. already teaches collecting images and determining anomalies or abnormalities from them (see Netzer et al. paragraphs 0040, 0050, 0108, 0110, and 0116). 

	As per claim 37, Netzer teaches
	wherein the program instructions are executable to classify a digital display page as containing an invisible object if any extracted graphic image of the digital display page is marked as an invisible image (see paragraphs 0040, 0050, 0108, 0110, 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).

11.	Claims 28, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al. (United States Patent Application Publication Number: US 2011/0125587) further in view of Krishnappa (United States Patent Number: US 8,578,496) further in view of Voss et al. (United States Patent Application Publication Number: US 2005/0081138). 
	As per claim 28, Netzer teaches
	wherein, when there is identified an animated object in a digital display page, (see paragraphs 0023, and 0075, Examiner’s note: teaches ads can be videos or Flash advertisements). 
	and the animated object is marked as a visible object if any of the graphic images of the animated object is identified in the rendered page image as a visible image (see paragraphs 0040, 0050, 0108, 0110, 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer clearly teaches above, that the advertisements may be animated as well as analyzing those animated ads and images for hidden content, Netzer in view of Krishnappa does not expressly teach extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images. 
	However, Voss et al. which is in the art of extracting images from videos (see abstract and paragraph 0033) teaches extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images (see abstract and paragraph 0033, Examiner’s note: extracting images from video). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer in view of Krishnappa with the aforementioned teachings from Voss et al. with the motivation of providing known way of extracting images from a video (see Voss  abstract and paragraph 033), when using advertisement images where advertisements can be videos to determine if an advertisement is displayed or not is already known (see Netzer paragraphs 0075, 0040, 0110, and 0116-0117). 
	As per claim 33, Netzer teaches 
	wherein the system is configured such that, when there is identified an animated object in a digital display page, (see paragraphs 0023, and 0075, Examiner’s note: teaches ads can be videos or Flash advertisements).
	 and the animated object is marked as a visible object if any of the graphic images of the animated object is identified in the rendered page image as a visible image  (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer clearly teaches above, that the advertisements may be animated as well as analyzing those animated ads for hidden content, Netzer in view of Krishnappa does not expressly teach extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images.
	However, Voss et al. which is in the art of extracting images from videos (see abstract and paragraph 0033) teaches extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images (see abstract and paragraph 0033, Examiner’s note: extracting images from video). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer in view of Krishnappa with the aforementioned teachings from Voss et al. with the motivation of providing known way of extracting images from a video (see Voss abstract and paragraph 033), when using advertisement images where advertisements can be videos to determine if an advertisement is displayed or not is already known (see Netzer paragraphs 0075, 0040, 0110, and 0116-0117). 
	As per claim 38, Netzer teaches
	wherein the program instructions are executable such that, when there is identified an animated object in a digital display page, (see paragraphs 0023, and 0075, Examiner’s note: teaches ads can be videos or Flash advertisements).
	and the animated object is marked as a visible object if any of the graphic images of the animated object is identified in the rendered page image as a visible image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer clearly teaches above, that the advertisements may be animated as well as analyzing those animated ads for hidden content, Netzer in view of Krishnappa does not expressly teach extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images.
	However, Voss et al. which is in the art of extracting images from videos (see abstract and paragraph 0033) teaches extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images (see abstract and paragraph 0033, Examiner’s note: extracting images from video). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer in view of Krishnappa with the aforementioned teachings from Voss et al. with the motivation of providing known way of extracting images from a video (see Voss abstract and paragraph 033), when using advertisement images where advertisements can be videos to determine if an advertisement is displayed or not is already known (see Netzer paragraphs 0075, 0040, 0110, and 0116-0117). 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hashiguchi et al. (United States Patent Application Publication Number: US 2002/0161467) teaches a computer comparing two images to detect an abnormality (see paragraph 0084) 
Lin et al. (United States Patent Application Publication Number: US 2010/0094860) teaches indexing online advertisements on webpages (see abstract) 
Lee (United States Patent Application Publication Number: US 2010/0281046) teaches extracting still pictures from videos (see paragraph 0045)
Icove et al. (United States Patent Application Publication Number: US 2014/0236514) teaches image segmentation analysis is known for comparing an image to a known image and detecting an anomaly (see paragraph 0014) 
Clapp et al. (United States Patent Application Publication Number: US 2014/0229268) teaches measuring the opportunities to see an advertisement through various different types of analysis (see abstract and paragraphs 0077, 0100, and 0128)
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621